STATE OF MICHIGAN

                           COURT OF APPEALS



In re Estate of JOHN H. KUFLEWSKI.


ROBERTA WATSON, Personal Representative of                          UNPUBLISHED
the ESTATE OF JOHN H. KUFLEWSKI,                                    September 13, 2016

        Appellee,

v                                                                   No. 327848
                                                                    Bay Probate Court
PATRICK GREENHOE and CLAUDETTE                                      LC No. 14-049781-DE
GREENHOE,

        Appellants.


Before: TALBOT, C.J., and O’CONNELL and OWENS, JJ.

PER CURIAM.

       John Kuflewski died testate on September 6, 2014. His will devised a significant portion
of the residue of the estate to appellee, Roberta Watson, and devised a smaller share to
appellants, Patrick and Claudette Greenhoe. In this suit to recover estate property, the Greenhoes
appeal as of right the trial court’s order to disgorge a total of $47,931 that the Greenhoes
withdrew from Kuflewski’s bank accounts shortly after his death. We affirm.

                                I. FACTUAL BACKGROUND

         Kuflewski kept savings and checking accounts. Shortly before Kuflewski’s death, while
he was hospitalized and unable to communicate, Claudette deposited an inheritance check that
Kuflewski received in his savings account. The Greenhoes and Watson were listed as signers on
Kuflewski’s checking account, and Watson and Claudette were listed as signers on Kuflewski’s
savings account. Shortly after Kuflewski died, Patrick withdrew $22,050 from Kuflewski’s
checking account, and Claudette withdrew $25,881.71 from Kuflewski’s savings account. The
Greenhoes asserted that they were entitled to half the funds in the accounts because the accounts
were joint accounts with rights of survivorship. Watson asserted that the accounts had additional
signatories as a matter of convenience, allowing the parties to assist Kuflewski with his financial
affairs, but that the accounts did not have rights of survivorship.




                                                -1-
        After an evidentiary hearing, the probate court also concluded that the bank accounts
were not joint accounts with rights of survivorship because there was no evidence that Kuflewski
intended the accounts to pass to the authorized users on his death. Alternatively, the court
determined that even if the accounts had survivorship rights, the funds were property of the
estate because there was clear and persuasive proof that Kuflewski did not intend them to vest in
the other signatories on his death. The court also determined that the inheritance check was part
of Kuflewski’s estate because there was no evidence that he had directed Claudette to deposit it
into his savings account. The court ordered the Greenhoes to return the withdrawn funds to the
estate.

                                 II. STANDARDS OF REVIEW

        We review for clear error the probate court’s findings of fact. In re Estes Estate, 207
Mich. App. 194, 208; 523 NW2d 863 (1994). A finding is clearly erroneous when, “although
there is evidence to support it, the reviewing court is left with the definite and firm conviction
that a mistake has been committed.” Id.

                                         III. ANALYSIS

        The Greenhoes contend that the trial court clearly erred when it found that (1)
Kuflewski’s banking accounts were not joint accounts with rights of survivorship, and (2) the
inheritance check was not properly deposited into his savings account. We disagree.

        “Michigan’s joint ownership statute regarding bank accounts provides that a deposit
made in a jointly held bank account with the right of survivorship, in the absence of fraud or
undue influence, is prima facie evidence of the depositor’s intention to vest title to the deposit in
a surviving joint owner.” In re Cullmann Estate, 169 Mich. App. 778, 786; 426 NW2d 811
(1988). Clear and persuasive proof to the contrary may rebut this presumption. Id. However,
not every joint account carries a right of survivorship. Leib v Genesee Merchants Bank & Trust
Co, 371 Mich. 89, 95; 123 NW2d 140 (1963). A signature card establishing that an account is
joint does not establish the intent that the account is payable to the survivor. Id.

        In Lieb, the decedent and his nephew opened a checking account. Id. at 91. Both the
decedent and nephew signed signature cards. Id. The purpose of the account was to allow the
nephew to pay the decedent’s bills. Id. at 94. The signature card alone did not provide evidence
that the decedent intended the account to have rights of survivorship. Id.

        This case is closely analogous to Lieb. In this case, there is no evidence in the record that
Kuflewski intended the accounts to have a right of survivorship. While the signature cards
indicate that the account was “joint,” this alone does not establish survivorship rights. See Lieb,
371 Mich. at 94. The evidence did establish, however, that Kuflewski had allowed additional
signers on his account to assist him with paying bills. We are not definitely and firmly
convinced that the probate court made a mistake when it found that the accounts did not have
rights of survivorship.

        Our conclusion on this issue renders discussion of the Greenhoes’ second issue moot.
See BP 7 v Bureau of State Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998). Because
the trial court properly determined that Kuflewski’s savings account was part of his estate, the
                                                -2-
inheritance check is part of Kuflewski’s estate regardless of whether Claudette properly
deposited that check into the savings account.

      We affirm.

                                                      /s/ Michael J. Talbot
                                                      /s/ Peter D. O’Connell
                                                      /s/ Donald S. Owens




                                          -3-